DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9430044, 10095314, 10452153, and 11068066 (please see chart below for claim correspondance in view of Perez et al. (hereinafter Perez – US Doc. No. 20110007142). 








17/378315(instant application)
USPN9430044
USPN10095314
USPN10452153
USPN11068066


1
1
1
1
1


2
2
3
6
6


3
 
 
 
 


4
 
 
 
 


5
 
 
 
 


6
24
25
9
9


7
25
27
13
12


8
 
 
 
 


9
 
 
 
 


10
 
 
 
 


11
24
25
9
9


12
25
27
13
12


13
 
 
 
 


14
 
 
 
 


15
 
 
 
 










The claims listed above contain limitation that correspond to the aforementioned claim in a manner similar to the claim correspondence chart below.





17/378315(instant application)
USPN11068066


1. A controller to control an amount of power provided to each of a plurality of electrical load devices included in each of a plurality of scenes, the controller comprising: image acquisition circuitry; memory circuitry; and 
1. A control device for controlling an amount of power provided to at least one electrical load via at least one load control device, the control device comprising:


control circuitry communicatively coupled to the image acquisition circuitry and to the memory circuitry, the control circuitry to: identify a user in a space using the image acquisition circuitry; determine a unique identifier associated with the user; and retrieve data representative of one or more user-specific scenes associated with the space and with the unique identifier,
a controller configured to: receive an indication of a gesture performed by a user, wherein the gesture is associated with a scene, wherein one or more load control devices are configured to be controlled as part of the scene; determine the one or more load control devices included in the scene based on the indicated gesture; 


wherein the one or more retrieved scenes include one or more user-specific electrical load control gestures associated with the unique identifier.
determine control instructions for the one or more load control devices included in the scene based on the indicated gesture; and send the control instructions for the one or more load control devices included in the scene to control the amount of power provided to the respective electrical loads.







The claims from the aforementioned patents, however fail to distinctly disclose a memory and they also fail to recite a unique identifier associated with the user.
The prior art of Perez discloses a gesture recognition system including an imaging device (Figure 2, element 20) and a memory (34) wherein a user is recognized based on a skeletal outline (as shown in Figure 5A; see also paragraphs 0049-0050) and wherein the user’s profile is referenced to control the computing device (see paragraphs 0054-0057).
It would have been obvious to combine the limitations as recited in the above mentioned patents with the user identification and profile referencing as disclosed by Perez, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez et al. (hereinafter Perez – US Doc. No. 20110007142) in view of Rafii (USPN 8773512).
Regarding claim 1, Perez discloses a controller to control an amount of power provided to each of a plurality of electrical load devices included in each of a plurality of scenes, the controller comprising: image acquisition circuitry (Figure 2, element 20); memory circuitry (34); and control circuitry communicatively coupled to the image acquisition circuitry and to the memory circuitry, the control circuitry (12) to: identify a user in a space using the image acquisition circuitry (see paragraph 0054 – note that the tracked human is compared to data in a personal profile); determine a unique identifier associated with the user (see paragraph 0055 – note that a lookup table is used to access a user’s personal profile); and retrieve data representative of one or more user-specific scenes associated with the space and with the unique identifier, wherein the one or more retrieved scenes include one or more user-specific control gestures associated with the unique identifier (as disclosed in paragraphs 0054-0057).  While Perez discloses the use of a personal user profile to access user-specific gesture profile, Perez does not disclose controlling electrical load scenes.
Rafii discloses an image-based gesture control for multiple electrical appliances [loads] (see column 4, lines 32-56).
It would have been obvious to combine the user-profile based gesture control as disclosed by Perez with the gesture-based electrical appliance control as disclosed by Rafii, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, the combination of Perez and Rafii disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Perez further discloses identifying the user in the space based on a skeletal outline using one or more images captured via the image acquisition circuitry (see paragraphs 0049-0050; see also Figure 5A).
Method claims 6-7 are drawn to the method of using the corresponding apparatus claimed in claims 1-2.  Therefore method claims 6-7 correspond to apparatus claims 1-2 and are rejected for the same reasons of anticipation (obviousness) as discussed above.
Claims 11-12 have limitations similar to those treated in the above rejections of claims 1-2 (respectively), and are met by the references as discussed above.  

Allowable Subject Matter
Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694